United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 1, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-40050
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOSE ORLANDO SERRANO,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 7:02-CR-808-2
                         --------------------

Before SMITH, GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Orlando Serrano (Serrano) appeals his 57-month sentence

for conspiracy to possess with the intent to distribute

marijuana.     See 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 846.      He

argues that the district court’s imposition of a two-level

increase in his base offense level pursuant to U.S.S.G.

§ 2D1.1(b)(1) for possession of a dangerous weapon violates

United States v. Booker, 125 S. Ct. 738 (2005), because the facts

supporting the adjustment were neither admitted by him nor proved


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40050
                               -2-

beyond a reasonable doubt to a jury.   “An appellate court may not

correct an error the defendant failed to raise in the district

court unless there is (1) error, (2) that is plain, and (3) that

affects substantial rights.”   United States v. Mares, 402 F.3d

511, 516, 520 (5th Cir. 2005) (internal quotation marks and

citations omitted), cert. denied, 126 S. Ct. 43 (2005).   Serrano

has not satisfied the third prong of the plain error test because

he has not shown that “the sentencing judge--sentencing under an

advisory scheme rather than a mandatory one--would have reached a

significantly different result.”   Id. at 521.

     AFFIRMED.